Exhibit 10.30

Form of Nonqualified Stock Option Agreement between Varian, Inc. and
Non-Employee Directors

For Annual Director Grants

(used beginning February 1, 2008)

VARIAN, INC.

OMNIBUS STOCK PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

Varian, Inc. (the “Company”) hereby grants you, [NAME OF DIRECTOR] (the
“Director”), a nonqualified stock option under the Company’s Omnibus Stock Plan
(the “Plan”) to purchase shares of common stock of the Company (“Shares”). The
date of this Agreement is [GRANT DATE] (the “Grant Date”). In general, the
latest date this option will expire is [TEN YEARS AFTER GRANT DATE] (the
“Expiration Date”). However, as provided in Appendix A (attached hereto), this
option may expire earlier than the Expiration Date. Subject to the provisions of
Appendix A and of the Plan, the principal features of this option are as
follows:

 

Maximum Number of Shares

Purchasable with this Option:

   [NUMBER A]    Purchase Price per Share:    [PRICE]

Scheduled Vesting Date:

        Number of Shares:     

[GRANT DATE]

      [100% of NUMBER A]   

Event Triggering

Termination of Option:

        Maximum Time to Exercise
After Triggering Event*:      Termination of Service due to Disability    3
years    Termination of Service due to death    3 years    Termination of
Service due to completion of term as Director    3 years    Termination of
Service due to resignation    3 years    All other Terminations of Service    1
month   

 

* However, in no event may this option be exercised after the Expiration Date
(except in certain cases of the death of the Director).

Your signature below indicates your agreement and understanding that this option
is subject to all of the terms and conditions contained in Appendix A and the
Plan. For example, important additional information on vesting and termination
of this option is contained in Paragraphs 4 through 6 of Appendix A.
ACCORDINGLY, PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF THIS OPTION.

 

VARIAN, INC.     DIRECTOR By           Name:         Title:        

 

1



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION

1. Grant of Option. The Company hereby grants to the Director under the Plan, as
a separate incentive in connection with his or her service and not in lieu of
any other compensation for his or her services, a nonqualified stock option to
purchase, on the terms and conditions set forth in this Agreement and the Plan,
all or any part of an aggregate of [NUMBER A] Shares.

2. Exercise Price. The purchase price per Share for this option (the “Exercise
Price”) shall be $[PRICE], which is the Fair Market Value of a Share on the
Grant Date.

3. Number of Shares. The number and class of Shares specified in Paragraph 1
above, and/or the Exercise Price, are subject to adjustment by the Board of
Directors of the Company (the “Board”) in the event of any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
dividend, split-up, Share combination or other change in the corporate structure
of the Company affecting the Shares.

4. Vesting Schedule. The right to exercise this option is scheduled to vest
fully as of the Grant Date.

5. Expiration of Option. In the event of the Director’s Termination of Service
for any reason other than Disability, resignation, completion of his or her term
as a Director or death, the Director may, within one (1) month after the date of
such Termination, or prior to the Expiration Date, whichever shall first occur,
exercise this option. In the event of the Director’s Termination of Service due
to Disability, resignation or completion of his or her term as a Director, the
Director may, within three (3) years after the date of such Termination, or
prior to the Expiration Date, whichever shall first occur, exercise this option.

6. Death of Director. In the event that the Director dies (a) while serving as a
director of the Company, (b) prior to delivery of any Shares acquired by
exercise of this option prior to the Director’s death, or (c) or during the one
(1) month or three (3) year periods referred to in Paragraph 5 above, the
Director’s designated beneficiary, or if either no beneficiary survives the
Director or the Board does not permit beneficiary designations, the
administrator or executor of the Director’s estate, may, within three (3) years
after the date of death, exercise the option. Any such transferee must furnish
the Company (a) written notice of his or her status as a transferee,
(b) evidence satisfactory to the Company to establish the validity of the
transfer of this option and compliance with any laws or regulations pertaining
to such transfer, and (c) written acceptance of the terms and conditions of this
option as set forth in this Agreement.

7. Persons Eligible to Exercise Option. This option shall be exercisable during
the Director’s lifetime only by the Director. The option shall not be
transferable by the Director, except by (a) a valid beneficiary designation made
in a form and manner acceptable to the Board, or (b) will or the applicable laws
of descent and distribution.

8. Exercise of Option. This option may be exercised by the person then entitled
to do so as to any Shares which may then be purchased (a) by giving written
notice of exercise to the Secretary of the Company (or his or her designee),
specifying the number of full Shares to be purchased and accompanied by full
payment of the Exercise Price (and the amount of any income or other taxes the
Company determines is required to be withheld by reason of such exercise), and
(b) by giving satisfactory assurances in writing if requested by the Company,
signed by the person exercising the option, that the

 

2



--------------------------------------------------------------------------------

Shares to be purchased upon such exercise are being purchased for investment and
not with a view to the distribution thereof. In the absolute discretion of the
Board, the person entitled to exercise the option may elect to satisfy the tax
withholding requirement described in subparagraph (a) above by having the
Company withhold Shares or by delivering to the Company already-owned Shares. No
partial exercise of this option may be for less than ten (10) Share lots or
multiples thereof.

9. Suspension of Exercisability. If at any time the Company shall determine, in
its discretion, that the listing, registration or qualification of the Shares
upon any securities exchange or under any state or federal law, or the consent
or approval of any governmental regulatory authority, is necessary or desirable
as a condition of the purchase of Shares hereunder, this option may not be
exercised, in whole or in part, unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Company. The Company shall make reasonable
efforts to meet the requirements of any such state or federal law or securities
exchange and to obtain any such consent or approval of any such governmental
authority.

10. No Rights of Stockholder. Neither the Director (nor any beneficiary) shall
be or have any of the rights or privileges of a stockholder of the Company in
respect of any of the Shares issuable pursuant to the exercise of this option,
unless and until certificates representing such Shares shall have been issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to the Director (or beneficiary).

11. No Effect on Service. Nothing in this Agreement or the Plan shall confer
upon the Director any right to continue service on the Board of the Company or
its Subsidiaries (as the case may be).

12. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of its Secretary at
3120 Hansen Way, Palo Alto, California 94304, or at such other address as the
Company may hereafter designate in writing.

13. Option is Not Transferable. Except as otherwise expressly provided herein,
this option and the rights and privileges conferred hereby may not be
transferred, pledged, assigned or otherwise hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, pledge, assign,
hypothecate or otherwise dispose of this option, or of any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this option and the rights and privileges conferred hereby
immediately shall become null and void.

14. Maximum Term of Option. Notwithstanding any other provision of this
Agreement except Paragraph 6 above relating to the death of the Director (in
which case this option is exercisable to the extent set forth therein), this
option is not exercisable after the Expiration Date.

15. Binding Agreement. Subject to the limitation on the transferability of this
option contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

16. Conditions to Exercise. The Exercise Price for this option must be paid in
the legal tender of the United States (including, in the Board’s sole
discretion, by means of a broker-assisted cashless exercise) or, in the Board’s
sole discretion, in Shares of equivalent value that (a) were previously issued
to the Director and (b) have been held by the Director for at least six
(6) months prior thereto. Exercise of this option will not be permitted until
satisfactory arrangements have been made for the payment of the appropriate
amount of withholding taxes (as determined by the Company). If the Director
fails to remit to the Company such withholding amount within the time period
specified by the Board (in its discretion), the award may be forfeited and in
such case the Director shall not receive any of the Shares subject to this
Agreement.

 

3



--------------------------------------------------------------------------------

17. Plan Governs. This Agreement is subject to all of the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms and phrases used and not defined in this
Agreement shall have the meanings set forth in the Plan.

18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to its
principles of conflicts of law.

19. Board Authority. The Board shall have all discretion, power and authority to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith. All actions taken and all interpretations and determinations made by
the Board in good faith shall be final and binding upon the Director, the
Company and all other interested persons, and shall be given the maximum
deference permitted by law. No member of the Board shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or this Agreement.

20. Captions. The captions provided herein are for convenience only and are not
to serve as a basis for the interpretation or construction of this Agreement.

21. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

22. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Director expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.

o 0 o

 

4